9 F.3d 1543
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George E. CARTER, Plaintiff-Appellant,v.A.T. HANULIK, Lieutenant Colonel, Chief of Custody andSecurity, Montgomery County Detention Center;  RaymondDillon;  Richard Tegethoff, Captain;  Richard Green,Lieutenant;  Thomas Duran, Lieutenant;  Steve Dorough, MCO;Derrick Gilliam, MCO;  Pete Dilima, Corporal;  Gary Leonce,Officer, Defendants-Appellees,andCalvin A. Lightfoot, Director, Department of Corrections andRehabilitation;  John E. Wright, Warden,Montgomery County Detention Center, Defendants.
No. 93-6738.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 10, 1993.Decided Nov. 24, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore, No. CA-90-1497;  J. Frederick Motz, District Judge.
George E. Carter, pro se.
David Eugene Stevenson, Linda B. Thall, Sr. Asst. County Atty., Ramona Bell-Pearson, James Louis Parsons, Jr., County Attorney's Office, Rockville, MD, for defendants-appellees.
D.Md.
AFFIRMED.
Before HALL, PHILLIPS, and MURNAGHAN, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Carter v. Hanulik, No. CA-90-1497 (D.Md. June 24, 1993).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.